Title: August 1798
From: Washington, George
To: 




1. Clear Morning & day—Mer. 72 in the Morning & 80 at Night.
 


2. Morning clear & calm—Mer. at 74. Clear all day—Wind Southerly. M. 80 at Night. Mr. Lear dined here & Mrs. Washington of Bushfield & her G. daughter Ann Washn. came in the Afternn.


   
   Ann Aylett Washington (1783–1804), daughter of Jane Washington (1759–1791) and William Augustine Washington (d. 1810), was the granddaughter of Jane’s mother, Hannah Bushrod Washington of Bushfield, widow of GW’s brother John Augustine Washington (1736–1787).



 


3. Morning cloudy, & Showers of rain about in the afternoon, but none here. Mer. 74 in the morning 80 at N.
 


4. Morning—Clear & but little wind & that So. Easterly. Mer. at 76. Appearances of Rain all the forenoon. In the Afternoon heavy clouds and rain all around us but none fell here. Mer. 77 at Night.
 


5. Morning clear—Wind at So. Mer. 74. Clouds around us in the Afternoon & rain—but none here. Mer. 79 at N. Washn. Custis came home fm. College.

	
   
   Washington Custis had been at St. John’s College just over four months when GW received a letter from him asking whether he should pack only for the coming vacation or to come home to stay (21 July 1798, CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 109). GW was astonished and outraged and wrote young Custis that “it would seem as if nothing I could say to you made more than a momentary impression” (24 July 1798, CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 110). It was by this time evident, however,

	   that sending the boy back to school would serve no useful purpose. After some correspondence with David Stuart on the subject (GW to Stuart, 13 Aug. 1798, PHi: Dreer Collection; Stuart to GW, 22 Aug. 1798, DLC:GW), GW decided to keep Custis at home and have him tutored by Tobias Lear, who at this time was acting as GW’s military secretary (GW to Stuart, 10 Sept. 1798, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 36:435; for correspondence regarding Custis’s college career see CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 73–116). GW’s final attempt to solve the problem of what to do with Washington Custis was made in December of this year: he had the young man appointed a cornet in a troop of horse (GW to David Stuart, 30 Dec. 1798, ViMtvL; CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 51).



 


6. Morning heavy with great appearances of Rain but none fell. Mer. at 74 in the morng. & 80 at N. Went to Alexa. to a meeting of the Poto. Co. Mr. Bur: Bassett came home with me.


   
   In May 1798 the president and directors of the Potowmack Company had been authorized by the shareholders “to mortgage as many shares as could be obtained and to borrow as much stock as could be had” to the amount of $10,000. At the August annual meeting the president announced that loans had been made by Daniel Carroll of Duddington “of $2,500 of six per cent. stock of the United States, and by General Washington of $3,498 of the same” and an additional amount might be had of Carroll. Although over $2,000 had been collected in tolls in the last year, the superintendent and overseer were discharged and horses and wagons sold because lack of money had brought the work on the project to a virtual standstill (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 97–98).



 


7. Morning—clear & calm Mer. 76. Clear all day. Mer. 85 at Noon & 80 at Night. Mr. Lear & the boys dined here & with Mr. Basset went afterwards.
 


8. Morng. clear, but the Sun rose red. Calm & Mer. at 74 in the Morning 88 at Noon & 84 at N.
 


9. Morning clear & calm M. 78. Clear all day. Mer. 90 at Noon & 84 at Night. Clear & calm all day. Doctr. Stuart came to dinner.
 


10. Morning—clear & calm Mer. 78. Pretty fresh from the Southward afterwards. Mer. 90 at highest 86 at Night. Mr. & Mrs. Thornton & Jno. Herbert & G. W. Craik came to dinner. The two last returned.
 


11. Morng. perfectly clear & calm. Mer. at 78—at Noon 90—and at Night. Fine Showers appeared all around us—but none fell here. Genl. & Mrs. & Miss Spotswood & two younger daughters came in the Afternoon.



   
   Gen. Alexander Spotswood and Elizabeth Washington Spotswood had five daughters; the four younger ones were Elizabeth, Anne, Henrietta, and Martha.



 


12. Morning clear—Wind Westerly Mer. 73. 78 at Night.
 


13. Morng. cloudy & so it contd. thro the day. In the afternoon a shower for a few Minutes. Mer.  in the morning & 76 at Night.
 


14. Morning cloudy—raing. a few Minutes about 8 Oclock. The same about one. Showery from about 4 until after dark. M.  in the Morng. and 73 at Night. Mr. Booker came in the afternn.

   
   
   William Booker erected a threshing machine of his own design for GW at the Union Farm in July 1797. The machine’s performance had been disappointing, and Booker was back at Mount Vernon to make repairs (GW to Booker, 15 April 1798, DLC:GW; GW’s Cash Memoranda, 29 Sept. 1794–17 Aug. 1797: entry for 6 July 1797, RPJCB; GW’s Cash Memoranda, 1 Sept. 1797–20 Feb. 1799: entry for 18 Aug. 1798, RPJCB).



 


15. Morning—Cloudy, wind southerly Mer. . A slight shower in the evening. Mer. 78 at Night. Mr. & Mrs. Ludwell [Lee] & Miss Armistead & Mr. Fielding Lewis dined here & returnd.
 


16. Morning Cloudy—Wind Southerly Mer. 78. Clouds & showers about in the afternoon—but none fell here. Mer. 80 at Night.
 


17. Morning clear & calm M. 77. At Noon 88 & at Night 78. Clouds all round & rain in places but none fell here. Wind variable. Mr. Tracy came in the Morng. & Mr. Harper at Night.
 


18. Morng. clear—Mer. at 76—Noon 88 and at Night 84. Clear all day. Mr. Tracy went away after dinner & Mr. Booker in the Morng.
 


19. Morning clear & Calm Mer. 80 at noon 89 and at Night 79. Showers around us in the Afternoon but none fell here. Colo. Simms & lady, & Mr. Herbert & Son dined here.


   
   Charles Simms’s wife, Nancy Douglass Simms, was the daughter of William Douglass of New Jersey.



 



20. A heavy fog. Mer. at 76 Morn. 82 at Night. Thunder in the forenoon & rain around us but none fell here. Mr. Harper went away after Breakfast.
No acct. kept of the Weather &ca. from hence to the end of the Month—on acct. of my sickness which commenced with a fever on the 19th. & lasted until the 24th. which left me debilitated.
On the 28th. there was a very refreshing Rain but not sufft. to go to the Roots of Indian Corn which was suffering very much for want of it.


   
   my sickness: GW suffered a severe fever for about a week, for which he received quinine treatments, but lost about 20 pounds. On 14 Sept. he was still “recovering my flesh fast—nearly a pound, & half a day” (GW to Alexander Spotswood, 14 Sept. 1798, owned by Mr. Sol Feinstone, Washington Crossing, Pa., on deposit at PPAmP; see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 7:527).



